                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    NORTHWEST ADMINISTRATORS, INC.,                      CASE NO. C21-0106-JCC
10                            Plaintiff,                   MINUTE ORDER
11               v.

12    PEPSI-COLA SALES AND DISTRIBUTION,
      INC.,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for Defendant to respond to the complaint (Dkt. No. 18). Having considered the motion
19
     and the relevant record and finding good cause, the Court GRANTS the motion and EXTENDS
20
     Defendant’s deadline to respond to the complaint to May 20, 2021.
21
            This the parties’ sixth motion for an extension of time. Should the parties need an
22
     additional extension to attempt to resolve this matter, the Court encourages the parties to request
23
     the amount of time the parties realistically require to attempt to resolve the case rather than
24
     seeking a short extension and filing a new extension motion every two weeks.
25
            //
26


     MINUTE ORDER
     C21-0106-JCC
     PAGE - 1
 1        DATED this 7th day of May 2021.

 2                                          William M. McCool
                                            Clerk of Court
 3
                                            s/Paula McNabb
 4
                                            Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0106-JCC
     PAGE - 2
